         Case 4:20-md-02949-KGB Document 63 Filed 04/06/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION


IN RE: PROFEMUR HIP IMPLANT                        )            MDL No. 2949
PRODUCTS LIABILITY LITIGATION                      )            ALL CASES

                                             ORDER

       The Judicial Panel on Multidistrict Litigation has transferred to this Court for centralized

pretrial proceedings actions that concern alleged defects in the Wright Medical and Microport

Profemur line of modular hip implants, which were offered in titanium and cobalt chromium alloys

(the “MDL”). MDL co-lead counsel for plaintiffs, counsel for defendant MicroPort Orthopedics Inc.

(“MicroPort”), and counsel for defendant Wright Medical Group, Inc. (“Wright Medical”),

submitted to the Court for consideration a joint position statement in connection with the March 25,

2021, status conference and proposed discovery schedules. The Court conducted a status conference

with all counsel on March 25, 2021, and heard argument regarding the competing proposed

discovery schedules.

       For good cause shown, the Court orders that:

       (1)     On or before April 30, 2021, all parties complete discussion and negotiations

               regarding use of prior discovery.

       (2)     On or before May 7, 2021, all parties submit to the Court proposed plaintiff’s fact

               sheet and proposed defendants’ fact sheet. If a joint agreement on these issues cannot

               be reached, plaintiffs, MicroPort, and Wright Medical shall submit separate proposals

               to the Court.
 Case 4:20-md-02949-KGB Document 63 Filed 04/06/21 Page 2 of 3




(3)   On or before May 7, 2021, all parties submit to the Court a proposal regarding use of

      prior discovery and a proposed schedule for next steps in planning the conduct of

      discovery in MDL 2949. If a joint agreement on these issues cannot be reached,

      plaintiffs, MicroPort, and Wright Medical shall submit separate proposals to the

      Court. Any proposal agreed upon by the parties or submitted to the Court for

      consideration shall include, but not be limited to, the following:

      (a)    A proposed deadline for the parties to serve their respective responses to

             plaintiff’s fact sheet and defendants’ fact sheet.

      (b)    A proposed deadline for plaintiffs to submit to MicroPort and Wright Medical

             proposed electronically stored information (“ESI”) search terms.

      (c)    A proposed deadline for the parties to meet and confer regarding plaintiffs’

             proposed ESI search terms.

      (d)    A proposed deadline for the parties to agree to ESI search terms or to

             otherwise submit to the Court their relative positions regarding ESI search

             terms and ESI in general.

      (e)    A proposed deadline for defendants to serve plaintiffs with a list of ESI

             custodians.

      (f)    A proposed deadline for defendants to produce the initial production of

             documents generated by ESI discovery, with additional productions to be

             made on a rolling basis until completed, unless the parties agree otherwise or

             the Court orders otherwise.

      (g)    A proposed deadline for plaintiffs to serve MicroPort and Wright Medical

             with first interrogatories and request for production of documents and things.


                                             2
         Case 4:20-md-02949-KGB Document 63 Filed 04/06/21 Page 3 of 3




               (h)     A proposed deadline for MicroPort and Wright Medical to respond or

                       otherwise object to first interrogatories and request for production of

                       documents and things propounded by plaintiffs.

               (i)     A proposed deadline for the parties to confer regarding depositions to be taken

                       and a schedule for those depositions, including but not limited to Federal Rule

                       of Civil Procedure 30(b)(6) depositions and topics.

         The Court will confer with counsel in this matter to schedule, and will set by separate order,

status conferences the weeks of May 17, 2021; June 21, 2021; and August 16, 2021, as needed, and

periodically thereafter as required or requested by the parties.

       So ordered this 6th day of April, 2021.



                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Court Judge




                                                       3
